Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-35, 45-47, 49-55 were canceled and claims 56-65 were newly added in the amendment filed October 3, 2022.  Claims 36-44, 48, 56-65 are pending in the current application.

Election/Restrictions
Applicant elected with traverse Group I (claims 36-44 and 48) drawn to a peptide in the reply filed on October 3, 2022. The Examiner placed a telephone call to discuss the restriction requirement. The Examiner stated that Applicant did not fully elect given that a species of peptide was not elected. The attorney stated that SEQ ID NO:1 would be the elected species of peptide without traverse.
The restriction requirement is deemed proper and made FINAL in this office action.  Claims 56-59 are withdrawn as being from further consideration as being drawn to a nonelected invention/species.  Claims 36-44, 48, 60-65 are examined on the merits of this office action. 


Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.

Claim Objection
Claim 39 is objected to for the following informality: the “an” should be removed before “antimicrobial” in line 1.

Claim 40 is objected to for the following informality: the “SEQ ID NO.:1” should be replaced with -SEQ ID NO:1-.
Claim 48 is objected to for the following informality: the “reduces” should be replaced with -reduce-.

Claim 62 is objected to for the following informality: the “an” prior to endotoxemia should be removed.

Claim 65 is objected to for the following informality: the “The peptide of claim 60” should be replaced with -The composition of claim 60-.



Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 132.  Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier.  Applicant failed to include sequence identifiers in either Figure 1 or in the description of Figure 1.

Drawings
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figure 1 comprises sequences without sequence identifiers.  There are no sequence identifiers listed in Figure 1 or the description of Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36, 38-39, 41-44, 48, 60-62 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claims 36, 38-39, 41-44, 48, 60-62 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 claims “A peptide comprising: (1) FRWRRFFRKAKRFLKRHGVSIAIGTVRLLRRFG (SEQ ID NO: 1); (2) RRWRRFFQKAKRFVKRHGVSIAVGAYRIIG (SEQ ID NO:2); (3) FRWRRFFRKAKRFLKRH Xaa18VSIAIGTVRLLRRFG (SEQ ID NO:3): wherein Xaal8 is an amino acid except glycine (G); (4) FRWRRFFRKAKRFLKRHAVSIAIGTVRLLRRFG (SEQ ID NO:4); (5) XaalRWRRFFXaa8KAKRXaa13Xaa14Xaa15Xaa16Xaa17Xaa18 (SEQ ID NO:5): wherein independently of each other: Xaal is phenylalanine (F) or arginine (R); Xaa8 is glutamine (Q) or arginine (R); Xaal3 is leucine (L) or isoleucine (I); Xaal4 is leucine (L) or isoleucine (I); Xaal5 is arginine (R) or glycine (G); Xaal6 is arginine (R) or absent; Xaal7 is phenylalanine (F) or absent; and Xaa18 is glycine (G) or absent; (6) RRWRRFFQKAKRLLRRFG (SEQ ID NO:6); (7) RRWRRFFRKAKRLLRRFG (SEQ ID NO: 7); (8) RRWRRFFRKAKRIIG (SEQ ID NO:8); or with one or more substitutions, insertions, additions, or deletions of said peptide.”  The claim encompasses naturally occurring peptides given the inclusion of substitutions, insertions, additions or deletions.  For example, Vipericidin is a protein comprising a sequence that meets the limitations of a peptide comprising SEQ ID NO:1-8 with multiple substitutions and deletions (Uniprot A0A670JQ31, cathelicidin family).  Instant claim 44 claims an excipient, claim 60 a “molecular crowding agent” and a hydrophilic polysaccharide (see claim 65).

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, the combination of a naturally occurring peptide, an excipient (BRI water) and a hydrophilic polysaccharide, crowding agent (which can also be naturally occurring, i.e. chitin or chitosan, dextran).  The claim encompasses naturally occurring peptides given the inclusion of substitutions, insertions, additions or deletions.  For example, Vipericidin is a protein comprising a sequence that meets the limitations of a peptide comprising SEQ ID NO:1-8 with multiple substitutions and deletions (Uniprot A0A670JQ31, cathelicidin family).  .
As the product is found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Accordingly, the pending claims are directed to a naturally occurring products (naturally occurring peptides).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claims do not recite additional elements that amount to significantly more than the judicial
exception. Claims 44, 60-61 further claims the peptide in combination with an excipient (BRI water) and a crowding agent which are also naturally occurring.  Furthermore, instant claims 38, 39, 41-42, 48, 62 do not alter structurally the peptide of the instant claims are recite properties that are inherent to the peptide. There is no of data or evidence showing that the combination of the naturally occurring peptide, crowding agent and water results in a mixture that is structurally or functionally distinct from what is found nature.  Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 36, 38-39, 41-44, 48, 60-62 not qualify as eligible subject matter.



Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-44, 48, 60-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn “A peptide comprising: (1) FRWRRFFRKAKRFLKRHGVSIAIGTVRLLRRFG (SEQ ID NO: 1); (2) RRWRRFFQKAKRFVKRHGVSIAVGAYRIIG (SEQ ID NO:2); (3) FRWRRFFRKAKRFLKRH Xaa18VSIAIGTVRLLRRFG (SEQ ID NO:3): wherein Xaal8 is an amino acid except glycine (G); (4) FRWRRFFRKAKRFLKRHAVSIAIGTVRLLRRFG (SEQ ID NO:4); (5) XaalRWRRFFXaa8KAKRXaa13Xaa14Xaa15Xaa16Xaa17Xaa18 (SEQ ID NO:5): wherein independently of each other: Xaal is phenylalanine (F) or arginine (R); Xaa8 is glutamine (Q) or arginine (R); Xaal3 is leucine (L) or isoleucine (I); Xaal4 is leucine (L) or isoleucine (I); Xaal5 is arginine (R) or glycine (G); Xaal6 is arginine (R) or absent; Xaal7 is phenylalanine (F) or absent; and Xaa18 is glycine (G) or absent; (6) RRWRRFFQKAKRLLRRFG (SEQ ID NO:6); (7) RRWRRFFRKAKRLLRRFG (SEQ ID NO: 7); (8) RRWRRFFRKAKRIIG (SEQ ID NO:8); or with one or more substitutions, insertions, additions, or deletions of said peptide.”  There is no limitation on substitutions, insertions, additions or deletions and thus, the entire peptide could be substituted.  The sequence can be completely different from SEQ ID Nos:1-8 and thus, no core structure is required.  Claim 39 claims wherein the peptide has antimicrobial activity.  Claim 40 claims peptides having at least 80% homology to SEQ ID Nos:1-8 which can be up to 6 amino acids different.
The possibilities are vast given that that the peptides can be any one of SEQ ID Nos:1-8 with any number of substitutions, deletions, insertions or additions.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which peptides encompassed by SEQ ID Nos:1-8 and variants thereof (substitutions, deletions, insertions, additions) are also able to inhibit bacteria.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice SEQ ID Nos:1-8 (see table 2) in addition to LL-37 and colistin as comparisons.  There is a dramatic difference in MIC between peptides with some having as low as 4 ug/ml MIC and some greater than 64 (see Table 2).  Importantly, there are no examples of any variants of SEQ ID Nos:1-8 as encompassed by the instant claims.
	One of ordinary skill in the art would not consider reduction to practice of SEQ ID NOs:1-8 without any guidance with respect to variants that could be made to be representative of the full scope of the claimed genus of peptides.  The possibilities are vast and no guidance is provided regarding structure function relationship with regards to variants of SEQ ID NOs:1-8 with any number of substitutions, insertions, deletions and addition.
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
This level of structural description is insufficient to define the instantly claimed genus which requires the property of inhibiting bacteria.  The number of possible peptides having at least 80% SEQ ID Nos:1-8 or any variant thereof is vast and the specification is lack of specific guidance regarding variants of SEQ ID NOs:1-8  and therefore further contributes to the unpredictability in the art.  
Although one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, given the breadth of the genus and the number of possible peptide peptides and lack of guidance within the specification, it would not be possible to determine from the sequence alone if the peptide is antibacterial.

Functional characteristics when coupled with a known or disclosed correlation between function and structure:
The data presented in the specification do not suggest the physical basis for the claimed activity (antibacterial) and therefore do not describe which substitutions, deletions or additions could be made while preserving function of SEQ ID NOs:1-8.   Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the specific amino acids of SEQ ID NOs:1-8 on inhibiting bacteria  is not defined or described.  This is further complicated by the fact that there is variability of the peptides as some peptides have very low to no antibacterial activity (see Table 2 and paragraph 0291, figure 5).
As a result, it is impossible to predict, based on the specification or the prior art, how changing any amino acid position will affect the ability of the instant peptides encompassed by the claim to inhibit bacterial growth.

Method of Making
Applicants disclose making and using SEQ ID NOs:1-8.   Where the specification fails to provide description is in the structure of the peptide variants of  SEQ ID Nos:1-8. For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would also be able inhibit bacterial growth.
Thus, it is not possible for one of ordinary skill in the art to distinguish based on sequence alone which sequences (variants of SEQ ID Nos:1-8) will have the required functional properties as claimed.

Conclusion
In conclusion, only SEQ ID NO: 1-8 satisfies the written description requirements of 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 36-39, 41-44, 48, 60-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montelaro (US8071540 B2).
*Please note that given the broadest reasonable interpretation of instant claim 36, the peptide can be any one of SEQ ID Nos:1-8 in addition to SEQ ID Nos:1-8 with ANY number of substitutions, insertions, deletions or additions of said peptides.  Thus, the claim encompasses any peptide.
Montelaro discloses antimicrobial peptides that have activity against bacteria including Klebsiella pneumoniae comprising the sequence RRWWRRWRRWWRRWWRWWRRWWRR  (see Table 2).  Given the broadest reasonable interpretation of instant claim 36, the peptide above meets the limitations of a peptide of SEQ ID NO:8 with 9 substitutions.  
Regarding claim 37,  Montelaro teaches wherein said peptide can be modified at the N- and/or C-terminus (see column 17, lines 40-49).
Regarding claims 38-39, Montelaro teaches the same peptide of the instant claim and thus would inherently depolarize Klebsiella pneumoniae membrane.  In addition Montelaro teaches activity against Klebsiella pneumoniae (see column 20, lines 1-2).
Regarding claims 41-42, Montelaro teaches the same peptide of the instant claim and thus would inherently have the claimed MIC activity.  In addition Montelaro teaches activity against Klebsiella pneumoniae (see column 20, lines 1-2).
Regarding claims 43-44, Montelaro teaches pharmaceutical compositions comprising said peptide and an excipient (see column 5, lines 26-29, column 7, lines 3-5).
Regarding claim 48, Montelaro teaches that “Coating Surfaces with these peptides can be useful in controlling growth of bacteria or other microbes that form biofilms on surfaces” thus meeting the limitations of configured to reduce biofilm (see column 8, “Fig 21” description)..
Regarding claims 60-61, Montelaro teaches wherein the composition can comprise polyethylene glycol thus meeting the limitations of instant claims 60-61 (see column 22, lines 7-12, column 25, lines 10-15).  Regarding claim 62, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, the peptide of Montelaro is identical to the instant peptides, Montelaro teaches treatment of bacterial infections (systemically) and “For gram-negative organisms, cationic antimicrobial peptides have the added advantage of binding lipopolysaccharide (LPS), thereby detoxifying its endotoxic activity” (see column 2, lines 27-29)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) Claim 36-39, 41-44, 48, 60-64  is/are rejected under 35 U.S.C. 103 as being unpatentable over Montelaro (US8071540 B2) in view of Sochacki (PNAS, 2011, vol. 108, pages E77-E81).
*Please note that given the broadest reasonable interpretation of instant claim 36, the peptide can be any one of SEQ ID Nos:1-8 in addition to SEQ ID Nos:1-8 with ANY number of substitutions, insertions, deletions or additions of said peptides.  Thus, the claim encompasses any peptide.
Montelaro teaches antimicrobial peptides that have activity against bacteria including Klebsiella pneumoniae comprising the sequence RRWWRRWRRWWRRWWRWWRRWWRR  (see Table 2).  Given the broadest reasonable interpretation of instant claim 36, the peptide above meets the limitations of a peptide of SEQ ID NO:8 with 9 substitutions.  
Regarding claim 37,  Montelaro teaches wherein said peptide can be modified at the N- and/or C-terminus (see column 17, lines 40-49).
Regarding claims 38-39, Montelaro teaches the same peptide of the instant claim and thus would inherently depolarize Klebsiella pneumoniae membrane.  In addition Montelaro teaches activity against Klebsiella pneumoniae (see column 20, lines 1-2).
Regarding claims 41-42, Montelaro teaches the same peptide of the instant claim and thus would inherently have the claimed MIC activity.  In addition Montelaro teaches activity against Klebsiella pneumoniae (see column 20, lines 1-2).
Regarding claims 43-44, Montelaro teaches pharmaceutical compositions comprising said peptide and an excipient (see column 5, lines 26-29, column 7, lines 3-5).
Regarding claim 48, Montelaro teaches that “Coating Surfaces with these peptides can be useful in controlling growth of bacteria or other microbes that form biofilms on surfaces” thus meeting the limitations of configured to reduce biofilm (see column 8, “Fig 21” description)..
Regarding claims 60-61, Montelaro teaches wherein the composition can comprise polyethylene glycol thus meeting the limitations of instant claims 60-61 (see column 22, lines 7-12, column 25, lines 10-15).  Regarding claim 62, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, the peptide of Montelaro is identical to the instant peptides, Montelaro teaches treatment of bacterial infections (systemically) and “For gram-negative organisms, cationic antimicrobial peptides have the added advantage of binding lipopolysaccharide (LPS), thereby detoxifying its endotoxic activity” (see column 2, lines 27-29).
	Montelaro is silent to a detectable label.  However, Montelaro does teach conjugation to a protein translocation domain (see column 15, lines 43-65).  However, Sochacki teaches use time-resolved fluorescence microscopy to dissect the course of events as LL-37 attacks single cells of the
Gram-negative species Escherichia coli (K-12) and halts growth.” (see page E77, right column third paragraph).  Sochacki teaches that LL-37 is labeling with red-fluorescing rhodamine dye enabling monitoring of the binding and activity of the antibacterial peptide (see page E77, right column, last paragraph).
	It would have been obvious before the effective filing date of the claimed invention to label the antibacterial peptides of Montelaro. One of ordinary skill in the art would have been motivated to do so to monitor the binding and activity of the peptides against bacteria in real time.  There is a reasonable expectation of success given that labeling AMPs is routinely done in the art to determine location, specificity and activity of the peptides in real time.

Claim(s) 36-39, 41-44, 48, 60-62 and 65  are rejected under 35 U.S.C. 103 as being unpatentable over Montelaro (US8071540 B2) in view of Basu (Bioconjugate Chem. 2015, 26, 1396−1412).
*Please note that given the broadest reasonable interpretation of instant claim 36, the peptide can be any one of SEQ ID Nos:1-8 in addition to SEQ ID Nos:1-8 with ANY number of substitutions, insertions, deletions or additions of said peptides.  Thus, the claim encompasses any peptide.
Montelaro teaches antimicrobial peptides that have activity against bacteria including Klebsiella pneumoniae comprising the sequence RRWWRRWRRWWRRWWRWWRRWWRR  (see Table 2).  Given the broadest reasonable interpretation of instant claim 36, the peptide above meets the limitations of a peptide of SEQ ID NO:8 with 9 substitutions.  
Regarding claim 37,  Montelaro teaches wherein said peptide can be modified at the N- and/or C-terminus (see column 17, lines 40-49).
Regarding claims 38-39, Montelaro teaches the same peptide of the instant claim and thus would inherently depolarize Klebsiella pneumoniae membrane.  In addition Montelaro teaches activity against Klebsiella pneumoniae (see column 20, lines 1-2).
Regarding claims 41-42, Montelaro teaches the same peptide of the instant claim and thus would inherently have the claimed MIC activity.  In addition Montelaro teaches activity against Klebsiella pneumoniae (see column 20, lines 1-2).
Regarding claims 43-44, Montelaro teaches pharmaceutical compositions comprising said peptide and an excipient (see column 5, lines 26-29, column 7, lines 3-5).
Regarding claim 48, Montelaro teaches that “Coating Surfaces with these peptides can be useful in controlling growth of bacteria or other microbes that form biofilms on surfaces” thus meeting the limitations of configured to reduce biofilm (see column 8, “Fig 21” description)..
Regarding claims 60-61, Montelaro teaches wherein the composition can comprise polyethylene glycol thus meeting the limitations of instant claims 60-61 (see column 22, lines 7-12, column 25, lines 10-15).  Regarding claim 62, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, the peptide of Montelaro is identical to the instant peptides, Montelaro teaches treatment of bacterial infections (systemically) and “For gram-negative organisms, cationic antimicrobial peptides have the added advantage of binding lipopolysaccharide (LPS), thereby detoxifying its endotoxic activity” (see column 2, lines 27-29).
	Montelaro is silent to a including hydrophilic polysaccharide such as Dextran.  
However, Basu teaches that “Polysaccharides contain different functional groups (such as hydroxyl, amino, carboxylic acid, aldehydes) that make them ideal for conjugation. They are biodegradable, biocompatible, and hydrophilic. Polysaccharide conjugates have been used in drug, gene, and macromolecule delivery, tissue engineering, and other biomedical applications.”  For example, Basu teaches “Colistin, a peptide antibiotic, was conjugated with succinylated dextran. Colistin−dextran conjugate prolongs the release of the drug without affecting the antimicrobial activity” (see page 1402, Figure 18, paragraph 3).
	It would have been obvious before the effective filing date of the claimed invention to conjugate the antibacterial peptides of Montelaro with polysaccharides such as dextran. One of ordinary skill in the art would have been motivated to do so to prolong release of the drug without affecting activity.  There is a reasonable expectation of success given that including hydrophilic polysaccharides in AMP formulations is  routinely done in the art to improve release profile and sustain activity.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654